 

 

 

 

 

 

 

 

|, USDC SDNY
~ DOCUMENT |
| ELECTRONICALLY FILED |
| DOC #:
UNITED STATES DISTRICT COURT J —
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: f cfo A doe
ee x
United States of America,
Vs. 20 CR 587 (LAK)
&
Victor Manuel Figueroa Molineros, 01 CR 1001-05(DC)
Defendant.
ee ee rey xX

TO THE UNITED STATES MARSHAL
SOUTHERN DISTRICT OF NEW YORK:

The Court having today sentenced this defendant to time served,

IT IS HEREBY ORDERED that, provided there are no outstanding detainers against the
defendant, Victor Manuel Figueroa Molineros, this defendant is discharged from the custody of
the United States Marshal immediately and in accordance with any special conditions as directed
by the Court. ,

DATED: 5/19/2021 : . KH,

Léwis"A. Kaplhn
United States District'Judge

 

 
